--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SIXTH AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Sixth Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is executed effective as of January 20, 2012 (the “Effective
Date”), by and among AZZ incorporated, a Texas corporation (“Borrower”), and
Bank of America, N.A., as Lender, Administrative Agent, Swing Line Lender and
L/C Issuer (“Administrative Agent”).
 
A.           Borrower and Administrative Agent are party to that certain Second
Amended and Restated Credit Agreement dated as of May 25, 2006 (as heretofore
amended, modified, supplemented, restated or amended and restated from time to
time, the “Agreement”).
 
B.           Borrower has requested that Administrative Agent amend certain
terms and provisions of the Agreement.
 
C.           Borrower and Administrative Agent have agreed, upon the following
terms and conditions, to amend the Agreement subject to and upon the terms and
conditions provided herein.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:
 
Section 1.                      Defined Terms; References.  Unless otherwise
specifically defined herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.
 
Section 2.                      Amendment to Agreement.  Effective as of the
Effective Date, but subject to satisfaction of the conditions precedent set
forth in Section 3 hereof, Section 7.06(e) of the Agreement is hereby amended to
read in its entirety as follows:
 
“(e)           Borrower may purchase, redeem or otherwise acquire its Equity
Interests for an aggregate consideration that does not exceed $50,000,000 from
April 29, 2010 through the Maturity Date.”
 
Section 3.                      Conditions to Effectiveness.  This Amendment
shall become effective as of the Effective Date when and if Administrative Agent
has received the following:
 
(a)           this Amendment, duly executed by Borrower, each Guarantor and
Administrative Agent;
 
(b)           if requested by Administrative Agent, a certificate of a
Responsible Officer, certifying the names and true signatures of the officers of
Borrower and each Guarantor authorized to execute and deliver this Amendment;
 
(c)           (i) if requested by Administrative Agent, for Borrower and each
Guarantor that is not a partnership, copies of the resolutions of the Board of
Managers or Board of Directors of Borrower or such Guarantor, approving and
authorizing the execution, delivery and performance by Borrower or such
Guarantor of this Amendment and the transactions contemplated hereby, certified
by a Responsible Officer of Borrower or such Guarantor; and (ii) for each
Guarantor that is a partnership, evidence of approval and authorization of the
execution, delivery and performance by such Guarantor of this
 

1311616_2                                                                       AZZ
Sixth Amendment
 
1

--------------------------------------------------------------------------------

 

Amendment and the transactions contemplated hereby, accompanied by a certificate
from the general partner or other appropriate managing partner; and
 
(d)           such other assurances, certificates, Loan Documents, other
documents, consents and opinions as Administrative Agent may reasonably require.
 
Section 4.                      Representations and Warranties of
Borrower.  Borrower represents and warrants to Administrative Agent as set forth
below.
 
(a)           The execution, delivery and performance by Borrower and each
Guarantor of this Amendment and the transactions contemplated hereby, and the
Agreement, as amended hereby, have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
any stockholder, member, partner, security holder or creditor of Borrower or
such Guarantor, (ii) violate or conflict with any provision of Borrower’s or
such Guarantor’s Articles of Incorporation, Bylaws, partnership agreement,
limited liability company agreement, or other organizational documents,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or leased or hereafter acquired by Borrower or
such Guarantor, (iv) violate any Laws applicable to Borrower or such Guarantor
(v) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan agreement or
any other material agreement to which Borrower or such Guarantor is a party or
by which Borrower or such Guarantor or any of its Property is bound or affected.
 
(b)           No authorization, consent, approval, order license or permit from,
or filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Law the execution,
delivery and performance by Borrower or any Guarantor of this Amendment and the
transactions contemplated hereby, and the Agreement, as amended hereby.
 
(c)           Each of this Amendment and the Agreement, as amended hereby, has
been duly executed and delivered by Borrower and each Guarantor and constitutes
the legal, valid and binding obligation of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.
 
(d)           The representations and warranties of Borrower contained in
Article V of the Agreement are true and correct as though made on and as of the
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date).
 
(e)           No Default or Potential Default exists or would result from the
effectiveness of this Amendment.
 
(f)           Borrower and each Guarantor agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent may reasonably request in
order to create, perfect, preserve, and protect the guaranties, assurances, and
Liens granted, conveyed or assigned by the Agreement and the other Loan
Documents.
 

1311616_2                                                                       AZZ
Sixth Amendment
 
2

--------------------------------------------------------------------------------

 

Section 5.                      Reference to and Effect on Loan Documents.
 
(a)           On and after the Effective Date, each reference in the Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or any other expression of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement,” “thereunder,” “thereof,” “therein” or any other
expression of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended and modified by this Amendment.
 
(b)           Except as specifically amended hereby, all provisions of the
Agreement and all Collateral Documents shall remain in full force and effect and
are hereby ratified and confirmed.
 
(c)           Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Lender or Administrative Agent under any of
the Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.
 
Section 6.                      Costs and Expenses.  Borrower agrees to pay on
demand all reasonable costs and expenses of Administrative Agent in connection
with the preparation, execution and delivery of this Amendment and the other
instruments, agreements and Loan Documents to be delivered hereunder, including
the reasonable fees and out-of-pocket expenses of counsel for Administrative
Agent with respect thereto and with respect to advising Administrative Agent as
to its rights and responsibilities hereunder and thereunder.
 
Section 7.                      Execution in Counterparts.  This Amendment may
be executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.  This agreement, when executed by the parties hereto, shall be a
“Loan Document” as defined and referred to in the Agreement and the other Loan
Documents.  Delivery of an executed counterpart hereof by fax shall be effective
as the delivery of a manually executed counterpart hereof.
 
Section 8.                      Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS.
 
Section 9.                      ENTIRETY.  THIS AMENDMENT, THE AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
[Remainder of page intentionally left blank.]
 

1311616_2                                                                       AZZ
Sixth Amendment
 
3

--------------------------------------------------------------------------------

 

AZZ incorporated
 


 
 
By:
  /s/ Dana Perry
 

 
 
Dana Perry, Vice President

 
BANK OF AMERICA, N.A., as Administrative Agent
 


 
 
By:
  /s/ Allison W. Connally
 

 
 
Name:  Allison W. Connally

 
 
Title:  Senior Vice President

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 


 
 
By:
  /s/ Allison W. Connally
 

 
 
Name:  Allison W. Connally

 
 
Title:  Senior Vice President

 

1311616_2                                                                       Signature
Page to AZZ Sixth Amendment
 
 

--------------------------------------------------------------------------------

 

To induce Administrative Agent to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns.
 
GUARANTORS:
 
AAA GALVANIZING – JOLIET, INC.
 
AAA GALVANIZING – DIXON, INC.
 
AAA GALVANIZING – CHELSEA, INC.
 
AAA GALVANIZING – HAMILTON, INC.
 
AAA GALVANIZING – PEORIA, INC.
 
AAA GALVANIZING – WINSTED, INC.
 
AZTEC INDUSTRIES, INC.
 
THE CALVERT COMPANY, INC.
 
GULF COAST GALVANIZING, INC.
 
ARKGALV, INC.
 
ARBOR-CROWLEY, INC.
 
ATKINSON INDUSTRIES, INC.
 
AZTEC INDUSTRIES, INC. - MOSS POINT
 
AUTOMATIC PROCESSING INCORPORATED
 
ARIZONA GALVANIZING, INC.
 
HOBSON GALVANIZING, INC.
 
CGIT SYSTEMS, INC.
 
WESTSIDE GALVANIZING SERVICES, INC.
 
CARTER AND CRAWLEY, INC.
 
CENTRAL ELECTRIC COMPANY
 
CENTRAL ELECTRIC MANUFACTURING COMPANY
 

1311616_2                                                                       Signature
Page to AZZ Sixth Amendment
 
 

--------------------------------------------------------------------------------

 

ELECTRICAL POWER SYSTEMS, INC.
 
WITT GALVANIZING - CINCINNATI, INC.
 
WITT GALVANIZING - MUNCIE, INC.
 
WITT GALVANIZING - PLYMOUTH, INC.
 
AZTEC MANUFACTURING PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:           AZZ GP, LLC, its General Partner
 
AZTEC MANUFACTURING – WASKOM PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:           AZZ GP, LLC, its General Partner
 
RIG-A-LITE PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:           AZZ GP, LLC, its General Partner
 
INTERNATIONAL GALVANIZERS PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:           AZZ GP, LLC, its General Partner
 
DRILLING RIG ELECTRICAL SYSTEMS CO. PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:           AZZ GP, LLC, its General Partner
 
AZZ GROUP, LP
 
By:           AZZ GP, LLC, its General Partner
 
AZZ GP, LLC
 
AZZ LP, LLC
 
AZZ HOLDINGS, INC.
 
AZZ DELAWARE INC.
 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
 
NAGALV – OHIO, INC.
 
NAGALV – WV, INC.
 
NORTH AMERICAN GALVANIZING COMPANY
 
PREMIER COATINGS, INC.
 

1311616_2                                                                       Signature
Page to AZZ Sixth Amendment
 
 

--------------------------------------------------------------------------------

 

REINFORCING SERVICES, INC.
 
ROGERS GALVANIZING COMPANY – KANSAS CITY
 


 
 
By:
  /s/ Dana L. Perry
 

 
 
Dana L. Perry, Secretary of each of the foregoing entities

 

1311616_2                                                                       Signature
Page to AZZ Sixth Amendment
 
 

--------------------------------------------------------------------------------
